NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 19, 2012
                                Decided November 20, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11-3354

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Eastern District of Wisconsin.

       v.                                       No. 11-CR-47

LARRY WOLLIE GREEN,                             Charles N. Clevert, Jr.,
     Defendant-Appellant.                       Chief Judge.

                                         ORDER

        Larry Wollie Green pleaded guilty to distributing heroin. See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C). In his plea agreement, he waived his right to appeal his conviction or sentence
except for claims that (1) the punishment exceeds the statutory maximum, (2) the
sentencing court relied on a constitutionally impermissible factor, or (3) his lawyer was
ineffective. The district court sentenced Green to ten years’ imprisonment. Green filed a
notice of appeal, but his appointed counsel believes that the appeal is frivolous and seeks to
withdraw. See Anders v. California, 386 U.S. 738 (1967). Green has not responded to his
lawyer’s submission. See Cir. R. 51(b).
No. 11-3354                                                                                 Page 2

        Counsel advises us that Green does not wish to challenge his guilty plea, so
counsel’s brief properly omits any discussion about the plea colloquy or the voluntariness
of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        As counsel concludes, Green's broad appeal waiver makes this appeal frivolous.
Green’s sentence is below the statutory maximum, see 21 U.S.C. § 841(b)(1), and the district
court did not rely on any unconstitutionally impermissible factor when it imposed Green’s
sentence. Moreover, any claim of ineffective assistance of counsel would more properly be
presented on collateral review, where the record could be more fully developed.
See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v. Harris, 394 F.3d 543,
557–58 (7th Cir. 2005). Because an appeal waiver stands or falls with the guilty plea, United
States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States v. Cole, 569 F.3d 774, 776
(7th Cir. 2009), Green’s appeal waiver must be enforced.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.